                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

GENERAL DUKES,                              )
   Plaintiff,                               )
                                            )
v.                                          )   CIVIL ACTION NO. 2:18-00546-N
                                            )
ANDREW M. SAUL,                             )
Commissioner of Social Security,            )
   Defendant.                               )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff General Dukes brought this action under 42 U.S.C. § 405(g) seeking

judicial review of a final decision of the Defendant Commissioner of Social Security

(“the Commissioner”) denying his application for a period of disability and disability

insurance benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C. § 401,

et seq. 1 Upon consideration of the parties’ briefs (Docs. 13, 14, 15) and those

portions of the administrative record (Doc. 12) relevant to the issues raised, the

Court finds that the Commissioner’s final decision is due to be AFFIRMED.2

                          I.     Procedural Background

      Dukes filed the subject application for a period of disability and DIB with the

Social Security Administration (“SSA”) on June 12, 2015.          After it was initially

1 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and who
suffer from a physical or mental disability.” Bowen v. Yuckert, 482 U.S. 137, 140 (1987)
(citing 42 U.S.C. § 423(a)(1)(D) (1982 ed., Supp. III)).

2With the consent of the parties, the Court has designated the undersigned Magistrate
Judge to conduct all proceedings and order the entry of judgment in this civil action, in
accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and S.D. Ala.
GenLR 73. (See Docs. 18, 19). With the Court’s consent, the parties jointly waived the
opportunity for oral argument. (See Docs. 17, 20).
denied, Dukes requested a hearing before an Administrative Law Judge (“ALJ”)

with the SSA’s Office of Disability Adjudication and Review. A hearing was held on

June 20, 2017, and on December 21, 2017, the ALJ issued an unfavorable decision

on Dukes’s application, finding him not disabled under the Social Security Act and

thus not entitled to benefits. (See Doc. 12, PageID.54-74).

      The Commissioner’s decision on Dukes’s application became final when the

Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s decision on October 30, 2018.          (See Doc. 12,

PageID.47-52). Dukes subsequently brought this action under § 405(g) for judicial

review of the Commissioner’s final decision.        See 42 U.S.C. § 405(g) (“Any

individual, after any final decision of the Commissioner of Social Security made

after a hearing to which he was a party, irrespective of the amount in controversy,

may obtain a review of such decision by a civil action commenced within sixty days

after the mailing to him of notice of such decision or within such further time as the

Commissioner of Social Security may allow.”); Ingram v. Comm'r of Soc. Sec.

Admin., 496 F.3d 1253, 1262 (11th Cir. 2007) (“The settled law of this Circuit is that

a court may review, under sentence four of section 405(g), a denial of review by the

Appeals Council.”).

                            II.   Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant
evidence as a reasonable person would accept as adequate to support a

conclusion.” ’ ” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quoting Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (per curiam) (internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d

1436, 1439 (11th Cir. 1997))). In reviewing the Commissioner’s factual findings, the

Court “ ‘may not decide the facts anew, reweigh the evidence, or substitute our

judgment for that of the [Commissioner].’ ” Id. (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))).          “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must

affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency's decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,
1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3

        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [The Court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”). “In determining whether substantial evidence exists, [a

court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam) (“The
court need not determine whether it would have reached a different result based upon
the record” because “[e]ven if we find that the evidence preponderates against the
[Commissioner]'s decision, we must affirm if the decision is supported by substantial
evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991) (under the
substantial evidence standard, “we do not reverse the [Commissioner] even if this court,
sitting as a finder of fact, would have reached a contrary result…”); Hunter v. Soc. Sec.
Admin., Comm'r, 808 F.3d 818, 822 (11th Cir. 2015) (“In light of our deferential review,
there is no inconsistency in finding that two successive ALJ decisions are supported by
substantial evidence even when those decisions reach opposing conclusions. Faced with
the same record, different ALJs could disagree with one another based on their
respective credibility determinations and how each weighs the evidence. Both decisions
could nonetheless be supported by evidence that reasonable minds would accept as
adequate.”); Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial
evidence may even exist contrary to the findings of the ALJ, and we may have taken a
different view of it as a factfinder. Yet, if there is substantially supportive evidence, the
findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to more than
one rational interpretation, the court may not substitute its judgment for that of the
Commissioner.”).
See also McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986) (“We are

constrained to conclude that the administrative agency here…reached the result

that it did by focusing upon one aspect of the evidence and ignoring other parts of

the record. In such circumstances we cannot properly find that the administrative

decision is supported by substantial evidence. It is not enough to discover a piece of

evidence which supports that decision, but to disregard other contrary evidence.

The review must take into account and evaluate the record as a whole.”).4


4 Nevertheless, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden upon
the district court to distill every potential argument that could be made based on the
materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239 (11th Cir.
2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment) (quoting
Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc))
(ellipsis added). Additionally, the Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater, 84
F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of error
not fairly raised in the district court. See Stewart v. Dep’t of Health & Human Servs.,
26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of appeals] will
not address an argument that has not been raised in the district court…Because
Stewart did not present any of his assertions in the district court, we decline to consider
them on appeal.” (applying rule in appeal of judicial review under 42 U.S.C. §§ 405(g),
1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter v. Comm’r of Soc. Sec., 651 F.
App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v. Comm'r of
Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam) (unpublished) (“As a
general rule, we do not consider arguments that have not been fairly presented to a
respective agency or to the district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th
Cir. 1999) (treating as waived a challenge to the administrative law judge’s reliance on
the testimony of a vocational expert that was ‘not raise[d] . . . before the administrative
agency or the district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave
Practices & Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir.
1990) (“[I]f a party hopes to preserve a claim, argument, theory, or defense for appeal,
she must first clearly present it to the district court, that is, in such a way as to afford
the district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th Cir.
2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the issue of
whether the ALJ adequately considered her testimony regarding the side effects of her
       Moreover, the “substantial evidence” “standard of review applies only to

findings   of   fact.   No   similar   presumption     of   validity   attaches   to   the

[Commissioner]’s conclusions of law, including determination of the proper

standards to be applied in reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050,

1053 (11th Cir. 1986) (quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679

F.2d 1387, 1389 (11th Cir. 1982) (“Our standard of review for appeals from the

administrative denials of Social Security benefits dictates that ‘(t)he findings of the

Secretary as to any fact, if supported by substantial evidence, shall be conclusive ....’

42 U.S.C.A. s 405(g) … As is plain from the statutory language, this deferential

standard of review is applicable only to findings of fact made by the Secretary, and

it is well established that no similar presumption of validity attaches to the

Secretary’s conclusions of law, including determination of the proper standards to

be applied in reviewing claims.” (some quotation marks omitted)).            This Court

“conduct[s] ‘an exacting examination’ of these factors.” Miles v. Chater, 84 F.3d

1397, 1400 (11th Cir. 1996) (per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)). “‘The [Commissioner]’s failure to apply the correct law or to

provide the reviewing court with sufficient reasoning for determining that the

proper legal analysis has been conducted mandates reversal.’” Ingram, 496 F.3d at

1260   (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)).

Accord Keeton v. Dep't of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir.


pain medication because her initial brief simply mentions the issue without providing
any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278–79 (11th
Cir. 2009) (explaining that ‘simply stating that an issue exists, without further
argument or discussion, constitutes abandonment of that issue’).”).
1994).

         In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo

the legal principles upon which the Commissioner's decision is based. Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).         However, we review the resulting

decision only to determine whether it is supported by substantial evidence.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”).

         Eligibility for DIB … requires that the claimant be disabled. 42 U.S.C.
         §[] 423(a)(1)(E) … A claimant is disabled if she is unable “to engage in
         any substantial gainful activity by reason of a medically determinable
         physical or mental impairment ... which has lasted or can be expected
         to last for a continuous period of not less than 12 months.” 42 U.S.C.
         §[] 423(d)(1)(A)…

Thornton v. Comm’r, Soc. Sec. Admin., 597 F. App’x 604, 609 (11th Cir. 2015) (per

curiam) (unpublished).5

          The Social Security Regulations outline a five-step, sequential
         evaluation process used to determine whether a claimant is disabled:
         (1) whether the claimant is currently engaged in substantial gainful
         activity; (2) whether the claimant has a severe impairment or
         combination of impairments; (3) whether the impairment meets or
         equals the severity of the specified impairments in the Listing of
         Impairments; (4) based on a residual functional capacity (“RFC”)
         assessment, whether the claimant can perform any of his or her past
         relevant work despite the impairment; and (5) whether there are
         significant numbers of jobs in the national economy that the claimant
         can perform given the claimant's RFC, age, education, and work

5In this Circuit, “[u]npublished opinions are not considered binding precedent, but they
may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v. Comm'r of
Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases printed in the
Federal Appendix are cited as persuasive authority.”).
      experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

      “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)).    “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985).       Finally, although the “claimant bears the


6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
burden of demonstrating the inability to return to [his or] her past relevant work,

the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts.   In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).

      When the ALJ denies benefits and the Appeals Council denies review of that

decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that new

evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the

ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).
                         III.   Summary of the ALJ’s Decision

         At Step One, the ALJ determined that Dukes met the applicable insured

status requirements through December 31, 2018, and that he had not engaged in

substantial gainful activity since the alleged disability onset date of April 3, 2014.

(Doc. 12, PageID.61). 7 At Step Two, the ALJ determined that Dukes had the

following severe impairments: fibromyalgia, degenerative joint disease of the

cervical spine, status-post fracture of the right knee, carpal tunnel syndrome, and

history of a learning disability. (Doc. 12, PageID.61-63). At Step Three, the ALJ

found that Dukes did not have an impairment or combination of impairments that

met or equaled the severity of a specified impairment in Appendix 1 of the Listing of

Impairments, 20 C.F.R. § 404, Subpt. P, App. 1. (Doc. 12, PageID.63-64).

         At Step Four,8 the ALJ determined that Dukes had the residual functional



7“For DIB claims, a claimant is eligible for benefits where she demonstrates disability
on or before the last date for which she were insured.” Moore v. Barnhart, 405 F.3d
1208, 1211 (11th Cir. 2005) (per curiam) (citing 42 U.S.C. § 423(a)(1)(A) (2005)).

8   At Step Four,

         the ALJ must assess: (1) the claimant's residual functional capacity
         (“RFC”); and (2) the claimant's ability to return to her past relevant work.
         20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the regulations
         define RFC as that which an individual is still able to do despite the
         limitations caused by his or her impairments. 20 C.F.R. § 404.1545(a).
         Moreover, the ALJ will “assess and make a finding about [the claimant's]
         residual functional capacity based on all the relevant medical and other
         evidence” in the case. 20 C.F.R. § 404.1520(e). Furthermore, the RFC
         determination is used both to determine whether the claimant: (1) can
         return to her past relevant work under the fourth step; and (2) can adjust
         to other work under the fifth step…20 C.F.R. § 404.1520(e).

         If the claimant can return to her past relevant work, the ALJ will
         conclude that the claimant is not disabled. 20 C.F.R. § 404.1520(a)(4)(iv)
capacity (RFC) “to perform sedentary work as defined in 20 CFR 404.1567(a)[9]

except [he] should not perform pushing/pulling movements with his upper

extremities, bilaterally[;] should never use his upper extremities, bilaterally, for

overhead reaching[;] should never perform work in and/or around dangerous

hazards such as work around unprotected heights or with operation of moving

machinery or motor vehicles for commercial use[;] should avoid all climbing of

ladders/ropes/scaffolds[; and] would be limited to work requiring simple, routine,

repetitive tasks.” (Doc. 12, PageID.64-72).

      Based on the RFC, the ALJ determined that Dukes was unable to perform

any past relevant work. (Doc. 12, PageID.72). At Step Five, after considering the

testimony of a vocational expert,10 the ALJ found that a significant number of other



      & (f). If the claimant cannot return to her past relevant work, the ALJ
      moves on to step five.

      In determining whether [a claimant] can return to her past relevant work,
      the ALJ must determine the claimant's RFC using all relevant medical
      and other evidence in the case. 20 C.F.R. § 404.1520(e). That is, the ALJ
      must determine if the claimant is limited to a particular work level. See
      20 C.F.R. § 404.1567. Once the ALJ assesses the claimant’s RFC and
      determines that the claimant cannot return to her prior relevant work,
      the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

9 “To determine the physical exertion requirements of different types of employment in
the national economy, the Commissioner classifies jobs as sedentary, light, medium,
heavy, and very heavy. These terms are all defined in the regulations … Each
classification … has its own set of criteria.” Phillips, 357 F.3d at 1239 n.4. See also 20
C.F.R. § 404.1567.

10“A vocational expert is an expert on the kinds of jobs an individual can perform based
on his or her capacity and impairments. When the ALJ uses a vocational expert, the
ALJ will pose hypothetical question(s) to the vocational expert to establish whether
jobs existed in the national economy that Dukes could perform given his RFC, age,

education, and work experience. (Doc. 12, PageID.72-73). Thus, the ALJ found that

Dukes was not under a disability as defined by Social Security Act during the

relevant adjudicatory period. (Doc. 12, PageID.74).

                                  IV.    Analysis

                  A.    Evidence as to Cognitive Functioning

      Dukes first claims that the ALJ reversibly erred by failing to fully and fairly

develop the evidence regarding Dukes’s claimed cognitive functioning.             The

undersigned is not persuaded.

      Dukes argues that the ALJ erred in denying his motion to obtain an IQ test.

While Dukes is correct that the ALJ “has a basic duty to develop a full and fair

record[, n]evertheless, the claimant bears the burden of proving that he is disabled,

and, consequently, he is responsible for producing evidence in support of his claim.”

Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam). Moreover,

“[t]he administrative law judge … is not required to order a consultative

examination as long as the record contains sufficient evidence for the

administrative law judge to make an informed decision.” Ingram, 496 F.3d at 1269.

Additionally, to meet the relevant Listing for “mental retardation” at Step Three, a

claimant must have, inter alia, a “valid verbal, performance, or full scale IQ of 59,”

20 C.F.R. pt. 404, subpart P, app. 1 § 12.05(B), and the ALJ is still required to

compare the IQ test result with the other evidence of record. See Popp v. Heckler,

someone with the limitations that the ALJ has previously determined that the claimant
has will be able to secure employment in the national economy.” Phillips, 357 F.3d at
1240.
779 F.2d 1497, 1499 (11th Cir. 1986) (per curiam) (“Listing 12.00B4 does not require

the Secretary to make a finding of mental retardation based on the results of an IQ

test alone. See Strunk v. Heckler, 732 F.2d 1357, 1360 (7th Cir.1984) (‘The plaintiff

has failed to supply this court, nor have we found any case law requiring the

Secretary to make a finding of mental retardation based solely upon the results of a

standardized intelligence test in its determination of mental retardation’). The

listing requires the Secretary to take into account the intelligence test and the

medical report. Moreover, the test results must be examined to assure consistency

with daily activities and behavior. Thus, in the instant case, it was proper for the

ALJ to examine the other evidence in the record in determining whether Popp was

in fact mentally retarded.”); Frame v. Comm'r, Soc. Sec. Admin., 596 F. App'x 908,

912–13 (11th Cir. 2015) (per curiam) (unpublished) (“The regulations provide that

the results of standardized intelligence tests ‘are only part of the overall

assessment.’ 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00D6a. And while such test

results are ‘essential’ for all claims of intellectual disability not covered by listing

12.05A, id. § 12.00D6b, the regulations ‘do[ ] not require the ALJ to make a finding

of [intellectual disability] based on the results of an IQ test alone,’ Popp, 779 F.2d at

1499. Indeed, they require the ALJ to ‘examine the results in conjunction with other

medical evidence and the claimant's daily activities and behavior.’ Id. at 1500.”).

      Here, the ALJ denied Dukes’s motion for an IQ test, finding that the “record

contains adequate evidence as to [Dukes]’s intellectual capacity and adaptive

function…”    (Doc. 12, PageID.59).     In so finding, the ALJ considered Dukes’s
education records, his employment history, and his activities of daily living (see Doc.

12, PageID.58-59, 62) noting:

   •   A “demonstrated … history of responsible multiple decade employment
       in SVP 4 level work” in “sandblaster and painting roles,” as well as
       participating in “carpentry” and “welding,” all of which, the ALJ found,
       “require learning job duties and maintaining safety and alertness[;]”

   •   “standardized testing in school that shows a range of abilities, from
       low to high[,]” with “[t]he scoring [being] typical for learning disability,
       and the higher scores … not consistent with mental retardation[;]

   •   Dukes’s reporting that he “can read and write[,] uses an email
       address[, and] was capable of managing his funds” when he was
       working, “as he was able to pay his bills and count change.”

       The ALJ sufficiently explained why the evidence of record demonstrated a

level of adaptive functioning sufficient to overcome any presumption of mental

deficit that an IQ might have otherwise established, and substantial evidence

supports her decision.    While Dukes takes issue with some of the ALJ’s reasoning,

the undersigned finds no error.

       Dukes argues that the ALJ “misrepresented [Dukes’s] standardized testing

results” by referring only to scores that do “not compare the student’s results with

all of the other students, but only other students in his intellectual range.” (Doc. 14,

PageID.406). The ALJ, however, did not misrepresent those results; rather, Dukes

simply asks the Court to second-guess the weight the ALJ assigned to them, which

it may not do. Winschel, 631 F.3d at 1178. Moreover, it was not unreasonable for

the ALJ to attach some significance to the fact that some of the scores indicated he

was performing above other students in his intellectual range.
      The vocational expert testified that Dukes’s past work as a sandblaster and

painter was “semi-skilled” work that “would require a significant learning curve…”

(Doc. 12, PageID.59, 72).     Dukes argues that the ALJ misrepresented this past

work, claiming that Dukes only described himself as a “laborer” who “did not

consider himself a painter or sandblaster operator[,]” and that the ALJ failed to

elicit testimony from Dukes regarding his specific job duties. (Doc. 14, PageID.406).

Not so. In the Work History Report he submitted to the SSA in support of his

application, Dukes listed his past job title as “major labor” (Doc. 12, PageID.229) (as

opposed to simply “laborer,” as Dukes claims in his brief (see Doc. 14, PageID.406

(citing Doc. 12, PageID.229)); on the very next page of the Work History Report,

where Dukes was asked to describe what he did “all day” at that job, the first two

reported duties were “painting” and “sand blasting.”          (Doc. 12, PageID.230). 11

Therefore, the ALJ did not err in concluding that such duties constituted a

substantial portion of his job as a laborer.12



11 Dukes also appears to claim that the ALJ should not have given much credence to the
Work History Report, or an accompanying Function Report, because those forms were
filled out by another individual on Dukes’s behalf. However, there is no indication that
the preparer was doing anything other than providing information supplied by Dukes,
and Dukes has cited no authority suggesting that a claimant’s form should be
considered suspect simply because another person assisted in filling it out.

12     Dukes claims that the ALJ also mischaracterized Dukes’s past work by claiming
Dukes “reported he used complex tools,” when he actually only reported that he used
“machines, tools, or equipment[,]” without specifying whether they were complex.
Compare (Doc. 12, PageID.58) with (Doc. 12, PageID.230). The undersigned finds any
error in this regard to be minor and overall harmless, given the other evidence
considered by the ALJ.
       Dukes also take issue with the ALJ’s finding that he had an impairment of
“learning disability,” claiming that his school records “do not indicate that he had been
diagnosed with a learning disability[,]” and there is otherwise “no medical evidence of a
      In sum, Dukes fails to show that the ALJ committed any reversible error.

                   B.     New Evidence to the Appeals Council

      “With a few exceptions, the claimant is allowed to present new evidence at

each stage of this administrative process, including before the Appeals Council. The

Appeals Council has the discretion not to review the ALJ's denial of benefits. But

the Appeals Council must consider new, material, and chronologically relevant


learning disability in the record.” (Doc. 14, PageID.407). True, but given that Dukes
relied on those same school records to support his own claim of cognitive functioning
impairment, this argument also highlights the fact that Dukes himself failed to present
any medical evidence to support of that impairment, as was his burden to do.
Moreover, Dukes’s application specifically alleged disability due to, inter alia, “learning
disability.” (See Doc. 12, PageID.114, 117). Accordingly, the undersigned will not fault
the ALJ for giving Dukes the benefit of the doubt by inferring some mental impairment
from his school records despite them not containing medical diagnoses.
        For several reasons, the undersigned is not persuaded that McCall v. Bowen, 846
F.2d 1317 (11th Cir. 1988) (per curiam), “required” the ALJ here “to obtain the opinion
of a qualified psychologist[,]” as Duke claims. (Doc. 14, PageID.408-409). McCall relied
on the version of 42 U.S.C. § 421(h) effective in 1984, which it read to “specifically
provide[] that ‘in any case where there is evidence which indicates the existence of a
mental impairment’ the Secretary may determine that the claimant is not under a
disability ‘only if the Secretary has made every reasonable effort’ to obtain the opinion
of ‘a qualified psychiatrist or psychologist.’ ” 846 F.2d at 1320. First, McCall’s reading
of § 421(h) is likely dicta, as the panel had already found other reversible error and was
simply noting that, on remand, “the applicability of section 421(h) must be carefully
considered[,]” without expressly holding whether reversible error was committed on
this point as well. Id. Second, the current version of § 421(h) only requires that “a
qualified psychiatrist or psychologist … complete[] the medical portion of the case
review and any applicable residual functional capacity assessment[.]” 42 U.S.C. §
421(h)(1). It says nothing about requiring the completion of an IQ test. Third, the
current version of § 421(h) makes clear that its requirements only apply to initial
decisions on disability applications, not reviews of initial denials by ALJs or the
Appeals Council. Finally, in McCall, there was record medical evidence from the
“plaintiff's physicians … suggest[ing] that she might be suffering from a psychological
condition.” 846 F.2d at 1320. As Dukes admits, his school records do not contain any
medical evidence of a mental impairment, and he has pointed to no other record
evidence suggesting as much.
        Any other arguments not expressly addressed herein that Dukes has raised in
support of his claim of reversible error by the ALJ do not warrant relief and are rejected
without further discussion.
evidence that the claimant submits.” Washington v. Soc. Sec. Admin., Com'r, 806

F.3d 1317, 1320 (11th Cir. 2015) (per curiam) (citations and quotations omitted).

“[W]hether evidence meets the new, material, and chronologically relevant standard

is a question of law subject to … de novo review.” Id. at 1321 (quotation omitted).

“[W]hen the Appeals Council erroneously refuses to consider evidence, it commits

legal error and remand is appropriate.” Id. at 1321.

      Dukes presented new evidence to the Appeals Council when requesting

review of the ALJ’s decision, which included a “medical source statement from

Bruce Taylor, M.D., dated January 5, 2018…” (Doc. 12, PageID.48). The Appeals

Council found that this “additional evidence does not relate to the period at issue[;

t]herefore, it does not affect the decision about whether [Dukes] w[as] disabled

beginning on or before December 21, 2017[,]” the date of the ALJ’s decision. (Id.).13

Dukes argues that the Appeals Council erred in finding Dr. Taylor’s medical source

statement to be not chronologically relevant. The undersigned disagrees.



13Dukes incorrectly reads the Appeals Council’s decision as “refus[ing] to consider Dr.
Taylor’s opinion for the sole reason that it was dated after the date of the ALJ’s
decision.” (Doc. 14, PageID.409). The Eleventh Circuit has repeatedly held that nearly
identical statements by the Appeals Council are sufficient explanation of finding that
new evidence is not chronologically relevant. See Hand v. Soc. Sec. Admin., Comm'r,
786 F. App'x 220, 227 (11th Cir. 2019) (per curiam) (unpublished) (“Hand contends that
the Appeals Council erred in failing to consider new treatment records solely because
they were dated after the date of the ALJ’s decision … [T]he Appeals Council did not
legally err. The Appeals Council stated that the new medical records ‘d[id] not relate to
the period at issue’ and ‘d[id] not affect the decision about whether [Hand was] disabled
beginning on or before June 20, 2016.’ In Hargress v. Social Security Administration,
Commissioner, we found that nearly identical statements by the Appeals Council
showed that ‘the Appeals Council declined to consider these new medical records
because they were not chronologically relevant.’ 883 F.3d 1302, 1309 (11th Cir. 2018).
We reach the same conclusion here. And ‘[t]he Appeals Council was not required to give
a more detailed explanation or to address each piece of new evidence individually.’ Id.”).
      New evidence is “chronologically relevant” if it “relates to the period on or

before the date of the hearing decision…” 20 C.F.R. § 404.970(a)(5). Even “medical

opinions based on treatment occurring after the date of the ALJ's decision may be

chronologically relevant.” Washington, 806 F.3d at 1322.

      In Washington, the claimant submitted to the Appeals Council a
      psychologist’s evaluation and accompanying opinion about the degree
      of the claimant's mental limitations, which were prepared seven
      months after the ALJ's decision. [806 F.3d] at 1319-20. Th[e Eleventh
      Circuit] concluded that the psychologist's materials were
      chronologically relevant because: (1) the claimant described his mental
      symptoms during the relevant period to the psychologist, (2) the
      psychologist had reviewed the claimant's mental health treatment
      records from that period, and (3) there was no evidence of the
      claimant's mental decline since the ALJ's decision. Id. at 1319, 1322-23
      (limiting its holding to “the specific circumstances of this case”).[14]

Hargress v. Soc. Sec. Admin., Comm'r, 883 F.3d 1302, 1309 (11th Cir. 2018) (per

curiam). See also Hunter v. Soc. Sec. Admin., Comm'r, 705 F. App'x 936, 940 (11th

Cir. 2017) (per curiam) (unpublished) (“Here, we conclude that the opinions

contained in Dr. Wilson’s materials are chronologically relevant even though Dr.

Wilson examined Hunter four months after the ALJ’s decision. As in Washington,

Dr. Wilson reviewed Hunter’s medical records from the period before the ALJ’s

decision in preparing the evaluation. He also considered Hunter’s statements about


14Courts “review the decision of the ALJ as to whether the claimant was entitled to
benefits during a specific period of time, which period was necessarily prior to the date
of the ALJ's decision.” Wilson v. Apfel, 179 F.3d 1276, 1279 (11th Cir. 1999) (per
curiam). Therefore, evidence that an impairment has worsened after the date of the
ALJ’s unfavorable decision is not relevant to review of that decision. See id. (“The
ALJ's decision in this case was rendered on March 28, 1995. While Dr. Felten's opinion
one year later may be relevant to whether a deterioration in Anastasia's condition
subsequently entitled her to benefits, it is simply not probative of any issue in this
case.”).
that same period, including her history of panic attacks. And the evaluation here

was conducted closer in time to the ALJ’s decision than the evaluation in

Washington.”). On the other hand, in Hargress, the Eleventh Circuit held that the

Appeals Council properly found a medical opinion was not chronologically relevant

because (1) “nothing in the form or any other documents indicated that [the

physician] evaluated [the claimant]’s past medical records when forming that

opinion[,]” and (2) the physician did not begin treating the claimant until after the

date of the ALJ’s unfavorable decision. Id. at 1310. See also Lindsey v. Comm'r of

Soc. Sec., 741 F. App'x 705, 712 (11th Cir. 2018) (per curiam) (unpublished) (“Dr.

Rodolfo Reni’s opinion in the ‘supplemental mental impairment questionnaire’ is not

chronologically relevant, as nothing in the record indicates that: (1) Dr. Reni relied

on Lindsey’s prior medical records; or (2) Dr. Reni treated Lindsey during the

relevant period.” (citing Hargress, 883 F.3d at 1309-10)).

      The Commissioner is correct that the January 5, 2018 medical source

statement did not expressly indicate that Dr. Taylor had relied on Dukes’s prior

medical records when forming his opinions. (See Doc. 12, PageID.89-90). However,

unlike the physicians in Hargress and Lindsey, Dr. Taylor had treated Dukes since

well before the ALJ’s decision, and his treatment records were extensively

considered by the ALJ. Moreover, compared to the opinions at issue in Washington

and Hunter, which were based on evaluations occurring approximately 7 months

and 4 months, respectively, after the ALJ’s decision, see 806 F.3d at 1319; 705 F.

App’x at 939, Dr. Taylor’s opinion was dated only 15 days after the ALJ’s decision,
and the record indicates Dukes’s representative requested a medical opinion from

Dr. Taylor at least 3 times prior to the date of the ALJ’s decision, with the first

request dated May 10, 2017. (See Doc. 12, PageID.82-84).15 In light of this record,

and given that the Commissioner generally gives “more weight to medical opinions

from … treating sources” because “these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of [claimants’]

medical impairment(s) and may bring a unique perspective to the medical evidence

that cannot be obtained from the objective medical findings alone or from reports of

individual examinations[,]” 20 C.F.R. § 404.1527(c)(2),16 Dr. Taylor’s January 5,

2018 opinion was presumptively based on his treatment of Dukes occurring prior to

the ALJ’s decision; the Commissioner has cited no evidence to the contrary.

Accordingly, the Appeals Council was incorrect that Dr. Taylor’s opinion was not

chronologically relevant.

      Nevertheless, the Appeals Council still properly declined to consider Dr.

Taylor’s opinion because it was not “material” – that is, “there is no reasonable

possibility that the new evidence would change the administrative result.”




15At the June 20, 2017 ALJ hearing, Dukes’s representative told the ALJ that “he
anticipated a Medical Source Opinion from Dr. Taylor to be forthcoming after the
hearing[,]” though of course “none was ever submitted” before the ALJ’s decision. (Doc.
12, PageID.71).

16On January 18, 2017, the SSA substantially revised the regulations governing how
the Commissioner considers medical opinions. However, those revisions apply only to
claims filed on or after March 27, 2017, and are therefore inapplicable to Dukes’s
present application. See 20 C.F.R. § 404.1520c.
Hargress, 883 F.3d at 1310.17 “A treating physician’s medical opinion must be given

substantial or considerable weight unless good cause is shown to give it less weight

… Good cause exists when the (1) treating physician's opinion was not bolstered by

the evidence; (2) evidence supported a contrary finding; or (3) treating physician's

opinion was conclusory or inconsistent with the doctor's own medical records.”

Hargress, 883 F.3d at 1305 (quotation marks omitted). Here, Dr. Taylor’s opinion

was given on a check- or circle-the-answer form and did not provide any detailed

reasoning to support its conclusions. Moreover, the extreme limitations assigned in

Dr. Taylor’s opinion were not supported by his treatment notes, nor were they

bolstered by the other evidence of record. As the ALJ noted, Dr. Taylor’s treatment

notes often “lacked clinical evidence to support the allegations made[,]” and that his

exams of Dukes “were generally normal in spite of containing vague diagnoses of

pain and arthritis…” (Doc. 12, PageID.62).       For instance, at a March 31, 2015

examination, Dr. Taylor noted that that Dukes appeared “in no acute distress” with

a “normal and appropriate” affect, and that Dr. Taylor did not otherwise “report any

signs of pain symptoms during the examination[,]” which the ALJ found “not

consistent with level 10 pain” Dukes self-reported at the examination. (Doc. 12,

PageID.69).   At a March 2017 examination, Dr. Taylor again noted that, while


17The Eleventh Circuit has repeatedly found it appropriate to consider whether new
evidence satisfied elements of the “new, material, and chronologically relevant
standard” that the Appeals Council did not expressly address. See Washington, 806
F.3d at 1321-22 (considering the Commissioner’s argument on appeal that the new
evidence was also not material, even though the Appeals Council had only found it to be
not chronologically relevant); Hargress, 883 F.3d at 1310 (after affirming the Appeals
Council’s finding that the new evidence was not chronologically relevant, making an
alternative finding that the new evidence was also not material).
Dukes had “right shoulder pain worse with range of motion and lifting[,]” he also

appeared to be “in no acute distress, with supple neck without significant

lymphadenopathy or thyromegaly, normal and appropriate affect, and extremities

without cyanosis, or edema.” (Doc. 12, PageID.70). Though Dukes testified that

exercising “hurts badly[,]” (Doc. 12, PageID.68), the ALJ correctly noted that Dr.

Taylor’s medical records repeatedly “encourage [Dukes] to keep exercising.” (Doc.

25, PageID.71). Similar mild findings were noted by the ALJ in the treatment

records of Dr. Richard Harris. (See Doc. 12, PageID.62, 69, 71).

      In light of the conclusory nature of, and lack of evidentiary support for, Dr.

Taylor’s opinion, and the fact that the ALJ had already limited Dukes to a reduced

range of sedentary work, the lowest exertional classification under the SSA

regulations, there is no reasonable possibility that the ALJ would have given Dr.

Taylor’s opinion substantial or considerable, much less controlling weight, or would

have otherwise reached a different result after considering it.18

      Dukes has failed to convince the Court of any reversible error by either the

18Compare Hargress, 883 F.3d at 1310 (finding the new medical opinion submitted to
the Appeals Council “would not have changed the administrative result” because it
contradicted the physician’s other records and “was inconsistent with medical records
created during the relevant time period and submitted to the ALJ”), with Washington,
806 F.3d at 1322 (“[T]here is a reasonable possibility that Dr. Wilson's opinions could
establish that Mr. Washington had ‘an impairment[ ] that meets or equals’ listing 12.04
because he experienced at least marked difficulties in maintaining social functioning
and in maintaining concentration, persistence, or pace … The Commissioner also
asserts that Dr. Wilson's opinions are ‘wholly inconsistent’ with treatment notes from
CED Mental Health Center, where Mr. Washington received mental health treatment,
showing that he exhibited normal behavior and a willingness to learn … But the
treatment notes reflect that Mr. Washington reported regularly experiencing
hallucinations, hearing voices, having difficulty concentrating, being easily distracted,
and struggling with anger. These records are consistent with and, in fact, support Dr.
Wilson's opinions.”).
ALJ or the Appeals Council. Accordingly, the Court finds that the Commissioner’s

final decision denying Dukes’s application is due to be AFFIRMED.

                                V.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Dukes’s June 12, 2015 application for a

period of disability and DIB is AFFIRMED under sentence four of 42 U.S.C. §

405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 3rd day of March 2020.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
